Citation Nr: 9910748	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-31 706	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1959.  This appeal arises from a May 1997 rating action in 
which the RO denied service connection for a peptic ulcer 
disease.  The veteran was afforded a hearing before an RO 
hearing officer in October 1997.  A transcript of the hearing 
is of record.  In October 1997, the hearing officer issued a 
Supplemental Statement of the Case (SSOC) affirming the 
denial of entitlement to service connection for a peptic 
ulcer disease.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that her claim 
for service connection for a peptic ulcer disease is 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
peptic ulcer disease.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for a peptic ulcer disease which had its onset in 
service.  The veteran's service medical records are negative 
for any findings or diagnoses of peptic ulcer disease.

Hospitalization summary records dated in February 1979 from 
Alleghany Regional Hospital reveal that the veteran was 
admitted with complaints of nausea, vomiting, and epigastric 
pain.  The veteran provided a history of duodenal ulcer 
disease.  The diagnoses included chronic acid peptic disease 
with duodenal ulcer.  

The veteran was afforded a VA gastrointestinal examination in 
April 1997.  He provided a history of injury to his stomach 
in 1956.  As a result, he claimed that he went to sick bay 
and was placed on Maalox and on a diet.  Currently, he stated 
that his stomach was very sensitive and that he continued to 
get symptoms now and then, but not all the time.  He was not 
on any medication.  On examination, the abdomen was non-
tender and there were positive vital sounds in all four 
quadrants. An upper GI series showed a normal esophageal 
motility and the mucosa was unremarkable.  There was some 
thickening of the fold patterns in the proximal body of the 
stomach.  Some scarring was noted in the duodenal area 
consisting of an old ulcerative disease.  The diagnosis was 
status post ulcer disease.  

In a statement dated in May 1997, the veteran claimed that 
upon separation from service in 1959, he received treatment 
for an ulcer condition at two hospitals in Tampa, Florida.  
He stated that X-rays were taken and that he was diagnosed 
with a peptic ulcer.  He tried to obtain a copy of these 
records from both hospitals, but he was not successful.

Two supporting statements were received in July 1997 from 
friends of the veteran.  They stated that in March and April 
1959, the veteran complained of suffering from stomach 
ulcers.

At an October 1997 hearing before an RO hearing officer, the 
veteran testified that he first experienced stomach problems 
in service.  He stated that the ulcer conditions had 
persisted for several years.  The veteran's wife testified 
that he has continuously been on medication for an ulcer 
condition.  


II.  Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  As will be explained below, the Board finds that his 
claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where a veteran served 90 days or more and 
peptic ulcer becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 
(1993).  In order for a claim to be well-grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

In this case, there is current evidence of a status post 
peptic ulcer disease.  Thus, the first Caluza requirement to 
establish a well-grounded claim is met.  There is no medical 
evidence of treatment or diagnosis of peptic ulcer disease in 
service.  The veteran is competent to state that he had 
gastrointestinal symptoms in service, but is not competent to 
state that any gastrointestinal symptoms then present 
represented peptic ulcer disease.  The second Caluza 
requirement is not met.  Moreover, there is no medical 
opinion of record linking the current status post peptic 
ulcer disease to service or to the one year presumptive 
period following separation from service.  The third Caluza 
requirement is not met.  As such, the Board finds that the 
veteran's claim for service connection for a peptic ulcer 
disease is not well-grounded, and the appeal must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service-connection for a peptic 
ulcer disease the appeal is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

